          Case 1:17-cv-02223-RC Document 33 Filed 10/02/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GEORGE WEBB SWEIGERT                       )
                                           )
                        Plaintiff,         )
                                           )
            v.                             ) No. 1:17-cv-02223
                                           )
TOM PEREZ et al.,                          )
                                           )
                        Defendants.        )
__________________________________________)

                     NOTICE OF WITHDRAWAL OF APPEARANCE

       Pursuant to Local Civil Rule 83.6(b), I, Sarah Clouse, currently listed as counsel for

Defendant Theresa Grafenstine in the above-captioned case, hereby withdraw as counsel in this

matter. Ms. Grafenstine will continue to be represented by Greenberg Traurig, LLP, and Pamela

J. Marple of that firm has filed a Notice of Appearance as counsel for Defendant in this matter.

       Pursuant to Local Civil Rule 83.6(b), I, Theresa Grafenstine, Defendant in the above-

captioned case, hereby consent to this withdrawal of appearance.




       Theresa Grafenstine

                                         Respectfully submitted,

                                         THOMAS G. HUNGAR, General Counsel
                                         /s/ Sarah Clouse
                                         SARAH CLOUSE, Attorney

                                         OFFICE OF GENERAL COUNSEL,
                                         U.S. HOUSE OF REPRESENTATIVES
                                         219 Cannon House Office Building
                                         Washington, D.C. 20515
                                         Telephone: (202) 225-9700
           Case 1:17-cv-02223-RC Document 33 Filed 10/02/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2018, I filed the foregoing Notice of Withdrawal of

Appearance via the U.S. District Court for the District of Columbia’s CM/ECF system, and

served a copy by first-class mail, postage prepaid, on the following non-registered CM/ECF

filer:

         GEORGE WEBB SWEIGERT
         8850 Hampton Drive
         Capitol Heights, MD 20743
         Plaintiff, Pro Se


                                                      /s/ Sarah Clouse
                                                      Sarah Clouse
